

EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of December 15, 2006 and
effective as of January 1, 2007 (the “Effective Date”), by and between Nathan’s
Famous, Inc., a Delaware corporation, with its principal office located at
1400 Old Country Road, Westbury, New York 11590 (together with its successors
and assigns permitted under this Agreement, “Nathan’s”) and Howard M. Lorber,
who resides at 8061 Fisher Island, Miami, Florida 33109 (“Lorber”).


WITNESSETH:


WHEREAS, Nathans’ has determined that it is in the best interests of Nathan’s
and its stockholders to continue to employ Lorber and to set forth in this
Agreement the obligations and duties of both Nathan’s and Lorber; and


WHEREAS, Nathan’s wishes to assure itself of the services of Lorber for the
period hereinafter provided, and Lorber is willing to be employed by Nathan’s
for said period, upon the terms and conditions provided in this Agreement;


WHEREAS, this Agreement supercedes any and all prior employment agreements
between Nathan’s and Lorber (the “Prior Agreements”);


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, Nathan’s and Lorber (individually a “Party” and together
the “Parties”) agree as follows:


1.
Definitions.



(a)     “Beneficiary” shall mean the person or persons named by Lorber pursuant
to Section 19 below or, in the event that no such person is named who survives
Lorber, his estate.


(b)     “Board” shall mean the Board of Directors of Nathan’s.


(c)     “Cause” shall mean:


(i)     Lorber’s conviction of a felony involving an act or acts of dishonesty
on his part and resulting or intended to result directly or indirectly in gain
or personal enrichment at the expense of Nathan’s;


(ii)     willful and continued failure of Lorber to perform his obligations
under this Agreement, resulting in demonstrable material economic harm to
Nathan’s; or
 

--------------------------------------------------------------------------------




(iii)     a material breach by Lorber of the provisions of Sections 16 or 17
below to the demonstrable and material detriment of Nathan’s.


Notwithstanding the foregoing, in no event shall Lorber’s failure to perform the
duties associated with his position caused by his mental or physical disability
constitute Cause for his termination.


For purposes of this Section 1(c), no act or failure to act on the part of
Lorber shall be considered willful unless it is done, or omitted to be done, by
him in bad faith or without reasonable belief that his action or omission was in
the best interests of Nathan’s. Any act or failure to act based upon authority
given pursuant to a resolution adopted by the Board or based upon the advice of
counsel for Nathan’s shall be conclusively presumed to be done, or omitted to be
done, by Lorber in good faith and in the best interests of Nathan’s.


(d)     “Change in Control” shall mean the occurrence of any of the following
events:


(i)     the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 as
amended (the “Exchange Act”) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of voting securities
of Nathan’s when such acquisition causes such Person to own 15 percent or more
of the combined voting power of the then outstanding voting securities of
Nathan’s entitled to vote generally in the election of directors (the
“Outstanding Nathan’s Voting Securities”); provided, however, that for purposes
of this subsection (i), the following acquisitions shall not be deemed to result
in a Change in Control: (A) any acquisition directly from Nathan’s, (B) any
acquisition by Nathan’s, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Nathan’s or any corporation controlled
by Nathan’s, or (D) any acquisition pursuant to a transaction that complies with
clauses (A), (B) and (C) of subsection (iii) below; and provided, further, that
if any Person’s beneficial ownership of the Outstanding Nathan’s Voting
Securities reaches or exceeds 15 percent as a result of a transaction described
in clause (A) or (B) above, and such Person subsequently acquires beneficial
ownership of additional voting securities of Nathan’s, such subsequent
acquisition shall be treated as an acquisition that causes such Person to own
15 percent or more of the Outstanding Nathan’s Voting Securities; or


(ii)     individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by Nathan’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding for this purpose
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board; or
 
2

--------------------------------------------------------------------------------




(iii)     consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of Nathan’s or the
acquisition of assets of another entity (“Business Combination”); excluding,
however, such a Business Combination pursuant to which (A) all or substantially
all of the individuals and entities who were the beneficial owners of the
Outstanding Nathan’s Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60 percent of,
respectively, the then outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation that as
a result of such transaction owns Nathan’s or all or substantially all of
Nathan’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Nathan’s Voting Securities, (B) no
Person (excluding any employee benefit plan (or related trust) of Nathan’s or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 15 percent or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or


(iv)     approval by the stockholders of Nathan’s of a complete liquidation or
dissolution of the Company.


(e)     “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.


(f)     “Committee” shall mean the Compensation Committee of the Board.


(g)     “Consulting Fee” shall mean the compensation paid to Lorber pursuant to
Section 13.


(h)     “Consulting Period” shall mean the period specified in Section 13 during
which Lorber serves as a consultant to Nathan’s.


(i)     “Disability” shall mean the illness or other mental or physical
disability of Lorber, as determined by a physician acceptable to Nathan’s and
Lorber, resulting in his failure during the Employment Term, (i) to perform
substantially his applicable material duties under this Agreement for a period
of nine consecutive months and (ii) to return to the performance of his duties
within 30 days after receiving written notice of termination.
 
3

--------------------------------------------------------------------------------




(j)     “Employment Term” shall mean the period specified in Section 2(b) below.


(k)     “Fiscal Year” shall mean the 12-month period ending on the last Sunday
in March, or such other 12-month period as may constitute Nathan’s fiscal year
at any time hereafter.


(l)     “Good Reason” shall mean, at any time during the Employment Term,
without Lorber’s prior written consent or his acquiescence:


(i)     diminution, reduction or other adverse change in incentive compensation
opportunities available to Lorber (with respect to the level of incentive
compensation opportunities, the applicable performance criteria and otherwise
the manner in which incentive compensation is determined) in the aggregate from
those available as of the Effective Date in accordance with Section 4(a) below;


(ii)     Nathan’s failure to pay Lorber any amounts otherwise vested and due him
hereunder or under any plan or policy of Nathan’s;


(iii)     diminution of Lorber’s titles, position, authorities or
responsibilities, including not serving on the Board;


(iv)     assignment to Lorber of duties incompatible with his position of
Executive Chairman of the Board of Directors;


(v) i    mposition of a requirement that Lorber report other than directly to
the full Board;


(vi)     a material breach of the Agreement by Nathan’s that is not cured within
10 business days after written notification by Lorber of such breach; or


(vii)     relocation of Nathan’s corporate headquarters to a location more than
35 miles from the location first above described, other than to its office at
6300 N.W. 31st Avenue, Fort Lauderdale, Florida, or more than 35 miles from such
Florida office.


(m)     “Retirement” shall mean termination of Lorber’s employment, other than
due to death, with eligibility to receive a benefit under the terms of Nathan’s
Supplemental Executive Retirement Plan as then in effect.


(n)     “Salary” shall mean the annual Salary provided for in Section 3 below,
as adjusted from time to time.
 
4

--------------------------------------------------------------------------------




(o)     “Subsidiary” shall mean any corporation of which Nathan’s owns, directly
or indirectly, more than 50 percent of its voting stock.


2.
Employment Term, Positions And Duties.



(a)     Employment of Lorber. Nathan’s hereby continues to employ Lorber, and
Lorber hereby accepts continued employment with Nathan’s, in the positions and
with the duties and responsibilities set forth below and upon such other terms
and conditions as are hereinafter stated. Lorber shall render services to
Nathan’s principally at Nathan’s corporate headquarters, but he shall do such
traveling on behalf of Nathan’s as shall be reasonably required in the course of
the performance of his duties hereunder.


(b)     Employment Term. The Employment Term shall commence on the Effective
Date and shall terminate on December 31, 2012.


3.
Titles And Duties.



Until the date of termination of his employment hereunder, Lorber shall be
employed as Executive Chairman of the Board of Directors, reporting to the full
Board. In such capacity, Lorber shall have the customary powers,
responsibilities and authorities of the chairman of the board of corporations of
the size, type and nature of Nathan’s.


4.
Time and Effort.



(a)     Lorber agrees to devote his best efforts and abilities, and such of his
business time and attention as he determines is reasonably necessary, to the
affairs of Nathan’s in order to carry out his duties and responsibilities under
this Agreement. The Parties hereby acknowledge that Lorber is President and
Chief Executive Officer of and a director of Vector Group Ltd., Chairman of the
Board of Ladenburg Thalman Financial Services, Inc., and Chairman and that
during the Employment Term he will be devoting time and attention to those and
other business activities.


(b)     Notwithstanding the foregoing, nothing shall preclude Lorber from
(A) serving on the boards of a reasonable number of trade associations,
charitable organizations and/or businesses not in competition with Nathan’s,
(B) engaging in charitable activities and community affairs, and (C) managing
his personal investments and affairs; provided, however, that, such activities
do not materially interfere with the proper performance of his duties and
responsibilities specified in Section 3(a) above.


5.
Salary.



Lorber shall receive from Nathan’s a Salary, at the rate of $400,000 per annum.
 
5

--------------------------------------------------------------------------------




6.
Bonuses.



Lorber shall be eligible to receive bonuses during the Employment Term. The
Committee shall determine, in its discretion, the occasion for payment, and the
amount, of any such bonus.


7.
Long-term Incentive.



During the Employment Term, Lorber shall be eligible for awards under any
long-term incentive compensation plan established by Nathan’s for the benefit of
Lorber or, in the absence thereof, under any such plan established for the
benefit of members of the senior management of Nathan’s.


8.
Equity Opportunity.



During the Employment Term and, to the extent permitted by the terms of any
applicable Nathan’s plan during any Consulting Period, Lorber shall be eligible
to receive grants of options to purchase shares of Nathans’ stock and awards of
shares of Nathans’ stock, either or both as determined by the Committee, under
and in accordance with the terms of applicable plans of Nathan’s and related
option and award agreements.


9.
Expense Reimbursement; Certain Other Costs.



During the Employment Term and any Consulting Period, Lorber shall be entitled
to prompt reimbursement by Nathan’s for all reasonable out-of-pocket expenses
incurred by him in performing services under this Agreement, upon his submission
of such accounts and records as may be reasonably required by Nathan’s. In
addition, Lorber shall be entitled to payment by Nathan’s of all reasonable
costs and expenses, including attorneys and consultants fees and disbursements,
incurred by him in connection with adoption of this Agreement and any related
compensatory arrangements that Nathan’s adopts solely for his benefit.


10.
Perquisites.



During the Employment Term and, to the extent required in connection with his
performance of consulting services pursuant to Section 13 during any Consulting
Period, Nathan’s shall provide Lorber with the use of an automobile and payment
of related expenses on the same terms as are in effect on the Effective Date or,
if more favorable to Lorber, as are made available generally to other executive
officers of Nathan’s at any time thereafter.


11.
Employee Benefit Plans.



(a)     General. During the Employment Term, Lorber shall be entitled to
participate in all employee benefit plans and programs that are made available
to Nathan’s senior executives or to its employees generally, as such plans or
programs may be in effect from time to time, including, without limitation,
pension and other retirement plans, profit-sharing plans, savings and similar
plans, group life insurance, accidental death and dismemberment insurance,
travel accident insurance, hospitalization insurance, surgical insurance, major
and excess major medical insurance, dental insurance, short-term and long-term
disability insurance, sick leave, holidays, vacation (not less than four weeks
in any calendar year) and any other employee benefit plans or programs that may
be sponsored by Nathan’s from time to time, including plans that supplement the
above-listed types of plans, whether funded or unfunded.
 
6

--------------------------------------------------------------------------------




(b)     Disability Benefit. In consideration of the benefit payable to Lorber in
the event of termination of his employment due to Disability, as provided in
Section 12(e) below, Nathan’s shall not be obligated to provide Lorber with
long-term disability insurance. Notwithstanding the foregoing, if Nathan’s does
provide Lorber with such insurance, he shall be the owner of any individual
policies obtained and shall pay the premiums thereon.


12.
Termination of Employment.



(a)     Termination by Mutual Agreement. The Parties may terminate this
Agreement by mutual agreement at any time. If they do so, Lorber’s entitlements
shall be as the Parties mutually agree.


(b)     General. Notwithstanding anything to the contrary herein, in the event
of termination of Lorber’s employment under this Agreement, he or his
Beneficiary, as the case may be, shall be entitled to receive (in addition to
payments and benefits under, and except as specifically provided in,
subsections (c) through (h) below, as applicable):


(i)     his Salary through the date of termination;


(ii)     any unused vacation from prior years;


(iii)     any annual bonus for the current Fiscal Year, prorated to the date of
termination;


(iv)     any annual or special bonus previously awarded but not yet paid to him;


(v)     any deferred compensation under any incentive compensation plan of
Nathan’s or any deferred compensation agreement then in effect; and


(vi)     any other compensation or benefits, including, without limitation,
long-term incentive compensation described in Section 7 above, benefits under
equity grants and awards described in Section 8 above and employee benefits
under plans described in Section 11 above, that have vested through the date of
termination or to which he may then be entitled in accordance with the
applicable terms and conditions of each grant, award or plan.
 
7

--------------------------------------------------------------------------------




(c)     Termination due to Retirement. In the event that Lorber’s employment
terminates due to Retirement, he shall be entitled to the compensation and
benefits specified in Section 12(b).


(d)     Termination due to Death. In the event that Lorber’s employment
terminates due to his death, his Beneficiary shall be entitled, in addition to
the compensation and benefits specified in Section 12(b), to his Salary and
annual bonuses payable for a three-year period. For the purposes hereof, such
annual bonus shall be equal to the average of the annual bonuses awarded to him
during the three Fiscal Years preceding the Fiscal Year of termination.


(e)     Termination due to Disability. In the event of Disability, Nathan’s or
Lorber may terminate Lorber’s employment. If Lorber’s employment terminates due
to Disability, he shall be entitled, in addition to the compensation and
benefits specified in Section 12(b), to his Salary and annual bonuses payable
for a three-year period, offset by any long-term disability insurance benefit
that Nathan’s has provided for him and for which it has paid the applicable
group or individual insurance premiums. For the purposes hereof, such annual
bonus shall be equal to the average of the annual bonuses awarded to him during
the three Fiscal Years preceding the Fiscal Year of termination.


(f)     Termination by Nathan’s for Cause. Nathan’s may terminate Lorber’s
employment hereunder for Cause only upon written notice to Lorber not less than
30 days prior to any intended termination, which notice shall specify the
grounds for such termination in reasonable detail. Cause shall in no event be
deemed to exist except upon a finding reflected in a resolution approved by a
majority (excluding Lorber) of the members of the Board (whose findings shall
not be binding upon or entitled to any deference by any court, arbitrator or
other decision-maker ruling on this Agreement) at a meeting of which Lorber
shall have been given proper notice and at which Lorber (and his counsel) shall
have a reasonable opportunity to present his case.


In the event that Lorber’s employment is terminated for Cause, he shall be
entitled only to the compensation and benefits specified in Sections 12(b)(i),
(ii) and (iv).


(g)     Termination Without Cause or by Lorber for Good Reason.


(i)     Termination without Cause shall mean termination of Lorber’s employment
by Nathan’s and shall exclude termination (A) due to Retirement, death,
Disability or Cause or (B) by mutual agreement of Lorber and Nathan’s. Nathan’s
shall provide Lorber 15 days’ prior written notice of termination by it without
Cause, and Lorber shall provide Nathan’s 15 days’ prior written notice of his
termination for Good Reason.


(ii)     In the event of termination by Nathan’s of Lorber’s employment without
Cause or of termination by Lorber of his employment for Good Reason, he shall be
entitled, in addition to the compensation and benefits specified in
Section 12(b), to:
 
8

--------------------------------------------------------------------------------




(A)     his Salary, payable for the remainder of the Employment Term at the rate
in effect immediately before such termination;


(B)     annual bonuses for the remainder of the Employment Term (including a
prorated bonus for any partial Fiscal Year) equal to the average of the annual
bonuses awarded to him during the three Fiscal Years preceding the Fiscal Year
of termination, such bonuses to be paid at the same time annual bonuses are
regularly paid by Nathan’s to Lorber;


(C)     continued participation in all employee benefit plans or programs
available to Nathan’s employees generally in which Lorber was participating on
the date of termination of his employment until the end of the Employment Term;
provided; however, that (x) if Lorber is precluded from continuing his
participation in any employee benefit plan or program as provided in this
clause (E), he shall be entitled to the after-tax economic equivalent of the
benefits under the plan or program in which he is unable to participate until
the end of the Employment Term, and (y) the economic equivalent of any benefit
foregone shall be deemed to be the lowest cost that Lorber would incur in
obtaining such benefit on an individual basis;


(D)     the perquisites provided to Lorber pursuant to Section 10 hereof until
the end of the Employment Term;


(E)      other benefits in accordance with applicable plans and programs of the
Company until the end of the Employment Term.


Prior written consent by Lorber to any of the events described in Section 1(k)
above shall be deemed a waiver by him of his right to terminate for Good Reason
under this Section 12(g) solely by reason of the events set forth in such
waiver.


(h)     Change in Control. In the event of any termination of Lorber’s
employment within a one-year period following a Change in Control for any reason
other than Cause, Retirement, death or Disability, Lorber shall be entitled, in
addition to the compensation and benefits specified in Section 12(b) to:


(i)     a lump sum cash payment equal to the greater of:


(A)     his Salary and annual bonuses for the remainder of the Employment Term
(including a prorated bonus for any partial fiscal year), which bonus shall be
equal to the average of the annual bonuses awarded to him during the three
Fiscal Years preceding the Fiscal Year of termination; or


(B)     2.99 times his Salary and annual bonus for the Fiscal Year immediately
preceding the Fiscal Year of termination;
 
9

--------------------------------------------------------------------------------




(ii)     continued participation in all employee benefit plans or programs
available to Nathan’s employees generally in which Lorber was participating on
the date of termination of his employment until the end of the Employment Term;
provided; however, that (x) if Lorber is precluded from continuing his
participation in any employee benefit plan or program as provided in this
clause (E), he shall be entitled to the after-tax economic equivalent of the
benefits under the plan or program in which he is unable to participate until
the end of the Employment Term, and (y) the economic equivalent of any benefit
foregone shall be deemed to be the lowest cost that Lorber would incur in
obtaining such benefit on an individual basis;


(iii)     the perquisites provided to Lorber pursuant to Section 10 hereof until
the end of the Employment Term;


(iv)     a lump sum cash payment equal to the difference between the exercise
price of any exercisable options having an exercise price of less than the then
current market price of Nathan’s common stock and such then current market
price; and


(v)     other benefits in accordance with applicable plans and programs of the
Company for the remainder of the Employment Term.


13.
Consulting Period.



(a)     General. Effective upon the end of the Employment Term (but only if the
Employment Term ends by reason of its expiration or, if earlier, upon
termination of Lorber’s employment (i) by mutual agreement, (ii) by Retirement,
or (iii) due to a Change in Control), Lorber shall become a consultant to
Nathan’s, in recognition of the continued value to Nathan’s of his extensive
knowledge and expertise. Unless earlier terminated, as provided in
Section 13(e), the Consulting Period shall continue for three years.



 
(b)
Duties and Extent of Services.



(i)     During the Consulting Period, Lorber shall consult with Nathan’s and its
senior executive officers regarding its business and operations. Lorber shall
make himself available to perform such consulting services at the request of
Nathan’s on reasonable notice; provided, that performance of such consulting
services shall not require more than 50 days in any calendar year, nor more than
one day in any week, it being understood and agreed that during the Consulting
Period Lorber shall have the right, consistent with the prohibitions of
Sections 16 and 17 below, to engage in full-time or part-time employment with
any business enterprise that is not a competitor of Nathan’s.


(ii)     Lorber’s service as a consultant shall only be required at such times
and such places as shall not result in unreasonable inconvenience to him,
recognizing his other business commitments that he may have to accord priority
over the performance of services for Nathan’s. In order to minimize interference
with Lorber’s other commitments, his consulting services may be rendered by
personal consultation at his residence or office wherever maintained, or by
correspondence through mail, telephone, fax or other similar mode of
communication at times, including weekends and evenings, most convenient to him.
 
10

--------------------------------------------------------------------------------




(iii)     During the Consulting Period, Lorber shall not be obligated to serve
as a member of the Board or to occupy any office on behalf of Nathan’s or any of
its Subsidiaries.


(c)     Compensation. During the Consulting Period, Lorber shall receive a
Consulting Fee of $200,000 per year.


(d)     Disability. In the event of Disability during the Consulting Period,
Nathan’s or Lorber may terminate Lorber’s consulting services.


(e)     Termination. The Consulting Period shall terminate after three years or,
if earlier, upon Lorber’s death or upon his failure to perform consulting
services as provided in Section 13(b), pursuant to 30 days’ written notice by
Nathan’s to Lorber of the grounds constituting such failure and reasonable
opportunity afforded Lorber to cure the alleged failure. Upon any such
termination, payment of consulting fees and benefits shall cease.


(f)     Other. During the Consulting Period, Lorber shall be entitled to expense
reimbursement, perquisites and benefits pursuant to the terms of Sections 9, 10
and 11, respectively.


14.
No Duty to Mitigate; No Offset.



Lorber shall not be required to mitigate damages or the amount of any payment
provided for under this Agreement by seeking other employment or otherwise, nor
will any payment hereunder be subject to offset in the event Lorber does receive
compensation for services from any other source.


15.
Parachutes.



(a)     Application. If all, or any portion, of the payments provided under this
Agreement, and/or any other payments and benefits that Lorber receives or is
entitled to receive from Nathan’s or a Subsidiary, whether or not under an
existing plan, arrangement or other agreement, constitutes an “excess parachute
payment” within the meaning of Section 280G(b) of the Code (each such parachute
payment, a “Parachute Payment”) and will result in the imposition on Lorber of
an excise tax under Section 4999 of the Code, then, in addition to any other
benefits to which Lorber is entitled under this Agreement, Nathans shall pay him
an amount in cash equal to the sum of the excise taxes payable by him by reason
of receiving Parachute Payments, plus the amount necessary to put him in the
same after-tax position (taking into account any and all applicable federal,
state and local excise, income or other taxes at the highest possible applicable
rates on such Parachute Payments (including, without limitation, any payments
under this Section 15) as if no excise taxes had been imposed with respect to
Parachute Payments (the “Excise Tax Gross-up”).
 
11

--------------------------------------------------------------------------------




(b)     Computation. The amount of any payment under this Section 15 shall be
computed by a certified public accounting firm of national reputation selected
by Nathan’s and acceptable to Lorber. If Nathan’s or Lorber disputes the
computation rendered by such accounting firm, Nathan’s shall select an
alternative certified public accounting firm of national reputation to perform
the applicable computation. If the two accounting firms cannot agree upon the
computations, Lorber and Nathan’s shall jointly appoint a third certified public
accounting firm of national reputation within 10 calendar days after the two
conflicting computations have been rendered. Such third accounting firm shall be
asked to determine within 30 calendar days the computation of the Excise Tax
Gross-up to be paid to Lorber, and payments shall be made accordingly.


(c)     Payment. In any event, Nathan’s shall pay to Lorber or pay on his behalf
the Excise Tax Gross-up as computed by the accounting firm initially selected by
Nathan’s by the time any taxes payable by him as a result of the Parachute
Payments become due, with Lorber agreeing to return the excess amount of such
payment over the final computation rendered from the process described in
Section 15(b). Lorber and Nathan’s shall provide the accounting firms with all
information that any of them reasonably deems necessary in order to compute the
Excise Tax Gross-up. The cost and expenses of all the accounting firms retained
to perform the computations described above shall be borne by Nathan’s.


In the event that the Internal Revenue Service (“IRS”) or the accounting firm
computing the Excise Tax Gross-up finally determines that the amount of excise
taxes thereon initially paid was insufficient to discharge Lorber’s excise tax
liability, Nathan’s shall make additional payments to him as may be necessary to
reimburse him for discharging the full liability.


Lorber shall apply to the IRS for a refund of any excise taxes paid and remit to
Nathan’s the amount of any such refund that he receives. Nathan’s shall
reimburse Lorber for his expenses in seeking a refund of excise taxes and for
any interest and penalties imposed on excise taxes that he is required to pay.


16.
Confidential Information.



(a)     General.


(i) Lorber understands and hereby acknowledges that as a result of his
employment with Nathan’s he will necessarily become informed of and have access
to certain valuable and confidential information of Nathan’s and any of its
Subsidiaries, joint ventures and affiliates, including, without limitation,
inventions, trade secrets, technical information, computer software and
programs, know-how and plans (“Confidential Information”), and that any such
Confidential Information, even though it may be developed or otherwise acquired
by Lorber, is the exclusive property of Nathan’s to be held by him in trust
solely for Nathan’s benefit.
 
12

--------------------------------------------------------------------------------




(ii) Accordingly, Lorber hereby agrees that, during the Employment Term and
subsequent thereto, he shall not, and shall not cause others to, use, reveal,
report, publish, transfer or otherwise disclose to any person, corporation or
other entity any Confidential Information without prior written consent of the
Board, except to (A) responsible officers and employees of Nathan’s or
(B) responsible persons who are in a contractual or fiduciary relationship with
Nathan’s or who need such information for purposes in the interest of Nathan’s.
Notwithstanding the foregoing, the prohibitions of this clause (ii) shall not
apply to any Confidential Information that becomes of general public knowledge
other than from Lorber or is required to be divulged by court order or
administrative process.


(b)     Return of Documents. Upon termination of his employment with Nathan’s
for any reason Lorber shall promptly deliver to Nathan’s all plans, drawings,
manuals, letters, notes, notebooks, reports, computer programs and copies
thereof and all other materials, including, without limitation, those of a
secret or confidential nature, relating to Nathan’s business that are then in
his possession or control.


(c)     Remedies and Sanctions. In the event that Lorber is found to be in
violation of Section 16(a) or (b) above, Nathan’s shall be entitled to relief as
provided in Section 18 below.


17.
Noncompetition/Nonsolicitation.



(a)     Prohibitions. During the Employment Term and, if applicable, the
Consulting Period, Lorber shall not, without prior written authorization of the
Board, directly or indirectly, through any other individual or entity:


(i)      become on officer or employee of, or render any service to, any direct
competitor of Nathan’s;


(ii)     solicit or induce any customer of Nathan’s to cease purchasing goods or
services from Nathan’s or to become a customer of any competitor of Nathan’s; or


(iii)     solicit or induce any employee of Nathan’s to become employed by any
competitor of Nathan’s.


(b)     Remedies and Sanctions. In the event that Lorber is found to be in
violation of Section 17(a) above, Nathan’s shall be entitled to relief as
provided in Section 18 below.


(c)     Exceptions. Notwithstanding anything to the contrary in Section 17(a)
above, its provisions shall not:
 
13

--------------------------------------------------------------------------------




(i) apply if Nathan’s terminates Lorber’s employment without Cause or Lorber
terminates his employment for Good Reason, each as provided in Section 12(g)
above; or


(ii) be construed as preventing Lorber from investing his assets in any business
that is not a direct competitor of Nathan’s.


18.
Remedies/Sanctions.



Lorber acknowledges that the services he is to render under this Agreement are
of a unique and special nature, the loss of which cannot reasonably or
adequately be compensated for in monetary damages, and that irreparable injury
and damage may result to Nathan’s in the event of any breach of this Agreement
or default by Lorber. Because of the unique nature of the Confidential
Information and the importance of the prohibitions against competition and
solicitation, Lorber further acknowledges and agrees that Nathan’s will suffer
irreparable harm if he fails to comply with his obligations under Section 16(a)
or (b) above or Section 17(a) above and that monetary damages would be
inadequate to compensate Nathan’s for any such breach. Accordingly, Lorber
agrees that, in addition to any other remedies available to either Party at law,
in equity or otherwise, Nathan’s will be entitled to seek injunctive relief or
specific performance to enforce the terms, or prevent or remedy the violation,
of any provisions of this Agreement.


19.
Beneficiaries/References.



Lorber shall be entitled to select (and change, to the extent permitted under
any applicable law) a beneficiary or beneficiaries to receive any compensation
or benefit payable under this Agreement following his death by giving Nathan’s
written notice thereof; provided, however, that absent any then effective
contrary notice, his beneficiary shall be the Lorber Family Trust. In the event
of Lorber’s death, or of a judicial determination of his incompetence, reference
in this Agreement to Lorber shall be deemed to refer, as appropriate, to his
beneficiary, estate or other legal representative.


20.
Withholding Taxes.



All payments to Lorber or his Beneficiary under this Agreement shall be subject
to withholding on account of federal, state and local taxes as required by law.


21.
Indemnification and Liability Insurance.



Nothing herein is intended to limit Nathan’s indemnification of Lorber, and
Nathan’s shall indemnify him to the fullest extent permitted by applicable law
consistent with Nathan’s Certificate of Incorporation and By-Laws as in effect
on the Effective Date, with respect to any action or failure to act on his part
while he is an officer, director or employee of Nathan’s or any Subsidiary.
Nathan’s shall cause Lorber to be covered at all times by directors, and
officers, liability insurance on terms no less favorable than the directors, and
officers, liability insurance maintained by Nathan’s as in effect on the
Effective Date in terms of coverage and amounts. Nathan’s shall continue to
indemnify Lorber as provided above and maintain such liability insurance
coverage for him after the Employment Term for any claims that may be made
against him with respect to his service as a director or officer of Nathan’s or
a consultant to Nathan’s.
 
14

--------------------------------------------------------------------------------




22.
Effect of Agreement on Other Benefits.



The existence of this Agreement shall not prohibit or restrict Lorber’s
entitlement to participate fully in compensation, employee benefit and other
plans of Nathan’s in which senior executives are eligible to participate.


23.
Assignability; Binding Nature.



This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of Lorber) and assigns. No
rights or obligations of Nathan’s under this Agreement may be assigned or
transferred by Nathan’s except pursuant to (a) a merger or consolidation in
which Nathan’s is not the continuing entity or (b) sale or liquidation of all or
substantially all of the assets of Nathan’s, provided that the surviving entity
or assignee or transferee is the successor to all or substantially all of the
assets of Nathan’s and such surviving entity or assignee or transferee assumes
the liabilities, obligations and duties of Nathan’s under this Agreement, either
contractually or as a matter of law. Nathan’s further agrees that, in the event
of a sale of assets or liquidation as described in the preceding sentence, it
shall use its best efforts to have such assignee or transferee expressly agree
to assume the liabilities, obligations and duties of Nathan’s hereunder;
provided, however, that notwithstanding such assumption, Nathan’s shall remain
liable and responsible for fulfillment of the terms and conditions of this
Agreement; and provided, further, that in no event shall such assignment and
assumption of this Agreement adversely affect Lorber’s rights upon a Change in
Control, as provided in Section 12(h) above. No rights or obligations of Lorber
under this Agreement may be assigned or transferred by him.


24.
Representations.



The Parties respectively represent and warrant that each is fully authorized and
empowered to enter into this Agreement and that the performance of its or his
obligations, as the case may be, under this Agreement will not violate any
agreement between such Party and any other person, firm or organization.
Nathan’s represents and warrants that this Agreement has been duly authorized by
all necessary corporate action and is valid, binding and enforceable in
accordance with its terms.


25.
Entire Agreement.



Except to the extent otherwise provided herein, this Agreement contains the
entire understanding and agreement between the Parties concerning the subject
matter hereof and supersedes any prior agreements, whether written or oral,
between the Parties concerning the subject matter hereof, including, without
limitation, the Prior Agreement. Payments and benefits provided under this
Agreement are in lieu of any payments or other benefits under any severance
program or policy of Nathan’s to which Lorber would otherwise be entitled.
 
15

--------------------------------------------------------------------------------




26.
Amendment or Waiver.



No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by both Lorber and an authorized officer of Nathan’s. No
waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Party to be charged with the waiver. No delay by either Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof.


27.
Severability.



In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.


28.
Survival.



The respective rights and obligations of the Parties under this Agreement shall
survive any termination of Lorber’s employment with Nathan’s.


29.
Governing Law/jurisdiction.



This Agreement shall be governed by and construed and interpreted in accordance
with the laws of New York, without reference to principles of conflict of laws.


30.
Costs of Disputes.



Nathan’s shall pay, at least monthly, all costs and expenses, including
reasonable attorneys’ fees and disbursements, of Lorber in connection with any
proceeding, whether or not instituted by Nathan’s or Lorber, relating to any
provision of this Agreement, including, but not limited to, the interpretation,
enforcement or reasonableness thereof; provided, however, that, if Lorber
institutes the proceeding and the judge or other decision-maker presiding over
the proceeding affirmatively finds that his claims were frivolous or were made
in bad faith, he shall pay his own costs and expenses and, if applicable, return
any amounts theretofore paid to him or on his behalf under this Section 30.
Pending the outcome of any proceeding, Nathan’s shall pay Lorber all amounts due
to him without regard to the dispute, and if Nathan’s shall fail to pay Lorber
such amounts and Lorber is the prevailing party in such proceeding, Nathan’s
shall pay to Lorber such amounts plus interest thereon at the prime rate
established by Citibank NA from the date on which Nathan’s ceased making such
payments through the date of payment; provided, however, that if Nathan’s shall
be the prevailing party in such a proceeding, Lorber shall promptly repay all
amounts that he received during pendency of the proceeding.
 
16

--------------------------------------------------------------------------------




31.
Notices.



Any notice given to either Party shall be in writing and shall be deemed to have
been given when delivered either personally, by fax, by overnight delivery
service (such as Federal Express) or sent by certified or registered mail
postage prepaid, return receipt requested, duly addressed to the Party concerned
at the address indicated below or to such changed address as the Party may
subsequently give notice of.


If to Nathan’s or the Board:


Nathan’s Incorporated
1400 Old Country Road
Westbury, NY 11590
Attention: Wayne Norbitz
FAX: (516)


If to Lorber:


Howard M. Lorber
8061 Fisher Island
Miami, Florida 33109


32.
Headings.



The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.


33.
Counterparts.



This Agreement may be executed in counterparts, each of which when so executed
and delivered shall be an original, but all such counterparts together shall
constitute one and the same instrument.
 
17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF THE PARTIES, hereto have executed this Agreement as of the
day and year first written above.
 

        NATHAN’S FAMOUS, INC.  
   
   
    By:   /s/ Eric Gatoff  

--------------------------------------------------------------------------------

Eric Gatoff




             /s/ Howard M. Lorber  

--------------------------------------------------------------------------------

Howard M. Lorber




--------------------------------------------------------------------------------

